The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed 6/30/22 has been entered. Claims 1, 16, and 18 have been amended and claims 19 and 20 added. Claims 1, 2, 4, and 6 – 20 are pending.

Examiner's Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Attorney Paul Rusyn (Reg. No. 42,118) on 7/15/22.
The application has been amended as follows:
In the claims:
1.	(Currently Amended) An augmented reality system comprising:	a projector;	a substantially transparent optical component comprising an internal surface positioned to face a user and an external surface positioned to face anin each of the slats of the plurality of slats defines an axis, and wherein the axes of the plurality of slats are arranged in the stray light rejection layer at a plurality of different respective angles determined from a notional forward-looking direction from the user's notional eye position, with the axes of the plurality of slats each directed towards the user's notional eye position, and wherein each slat is a frustum around the notional forward-looking direction such that the plurality of slats forms a set of nested frusta;	wherein the stray light rejection layer is configured to prevent high angle incident rays of light from the external environment that are beyond one of the plurality of respective angles from reaching the output diffractive optical element and creating rainbow effects caused by diffraction of the high angle incident rays of light.

7.	(Currently Amended) The augmented reality system of claim 1, wherein 

18.	(Currently Amended) An augmented reality system comprising:	a projector;	a substantially transparent optical component comprising an internal surface positioned to face a user and an external surface positioned to face an in each of the slats of the plurality of slats defines an axis, and wherein the axes of the plurality of slats are arranged in the stray light rejection layer at a plurality of different respective angles determined from a notional forward-looking direction from the user's notional eye position, with the axes of the plurality of slats each directed towards the user's notional eye position, and wherein each slat is a frustum around the notional forward-looking direction such that the plurality of slats forms a set of nested frusta;	wherein the stray light rejection layer is configured to prevent high angle incident rays of light from the external environment that are beyond one of the plurality of respective angles from reaching the output diffractive optical element.

20.	(Currently Amended) An augmented reality system comprising:	a substantially transparent optical component comprising an internal surface positioned to face a user and an external surface positioned to face an external environment, the substantially transparent optical component arranged to receive light from a projector and light from the external environment and to provide, through an output diffractive optical element positioned on the substantially transparent optical component, augmented reality light to a notional position of the user's eye; and	a stray light rejection layer for the substantially transparent optical component, wherein the stray light rejection layer is arranged on a same side of the substantially transparent optical component as the external surface of the substantially transparent optical component and comprises a plurality of slats, wherein each of the slats of the plurality of slats defines an axis, and wherein the axes of the plurality of slats are arranged in the stray light rejection layer at a plurality of different respective angles determined from a notional forward-looking direction from the user's notional eye position, with the axes of the plurality of slats each directed towards the notional position of the user’s eye, and wherein each slat is a frustum around the notional forward-looking direction such that the plurality of slats forms a set of nested frusta that shield the output diffractive optical element from high angle stray rays of light in the external environment that are incident upon and propagate in the substantially transparent optical component in order to prevent diffraction of these high angle stray rays of light by the output diffractive optical element.
		
Reasons for Allowance
Claims 1, 18, and 20 are allowed for the following reasons: 
The instant application is deemed to be directed to a non-obvious improvement over an augmented reality system of the Brown – Nelson – Tervo combination.
Claims 1, 18, and 20 are allowed because the prior art of record, taken alone or in combination, fails to teach expressly, render obvious, and provide a motivation for an augmented reality system having the recited features and, in particular, comprising a substantially transparent optical component, an output diffractive optical element, and a stray light rejection layer disposed on an outer side of the substantially transparent optical component, wherein the stray light rejection layer comprises a plurality of slats with the recited spatial orientations, and wherein the stray light rejection layer is configured to shield the output diffractive optical element and thereby prevent high-angle incident rays of light from an external environment that are beyond angles defined by the slats from reaching the output diffractive optical element and being diffracted by it (resulting in undesirable rainbow effects). Such an arrangement is illustrated in Fig. 1b of the instant application which shows that a stray light rejection layer 12 is disposed on an outer side of a substantially transparent optical component 4 and comprises a plurality of slats 16 oriented at different angles around an output diffractive optical element 20 to shield it from high-angle incident rays of light from an external environment that are beyond angles defined by the slats 16 and thereby prevent the high-angle incident rays from reaching the output diffractive optical element, being diffracted on it, and causing undesirable rainbow effects (para. 0006 and 0042 of US 20200103650 A1).
On the contrary, the Brown – Nelson combination at best considers slats in (Nelson) configured to block rays from an outside environment beyond an outer-looking cone of angles (as in Figs. 1 and 2 of Nelson) without any emphasis on rainbow effects caused by the diffraction of such rays on an output diffractive element (in Brown). While Tervo recognizes (Fig. 9A) a problem with a rainbow effect caused by the diffraction of external light on an output diffractive element, Tervo proposes to solve the problem by properly designing the output diffractive element (a smaller grating period which substantially suppresses the rainbow effect; Fig. 9B; para. 0106 and 017), rather than by using slats. Thus, the Brown – Nelson – Tervo combination would use an output diffractive element with a smaller grating period (according to the teachings of Tervo) and thereby indirectly teaches away from reconfiguring the slats (relative to their location/orientation in the Brown – Nelson combination) to shield the output diffractive element.
As a relevant comment, it is also noted that, while a rainbow effect on an output diffractive element is known in the art, as evidenced by some of the prior art cited below as pertinent art, such prior art attempts to suppress the rainbow effect by a properly designed output grating coupler (e.g., US 2017/0139210 A1 and US 2018/0113313 A1), i.e., applies an approach(es) similar to that in Tervo. An approach(es) similar to that of the instant application (properly oriented slats) was found only in references with priority dates later than the effective filing date of the instant application.
Claims 2, 4, 6 – 17, and 19 are allowed by virtue of dependency on any one of claims 1 and 18.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2017/0139210 A1
	US 5,016,950
	US 2018/0113313 A1
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT TAVLYKAEV whose telephone number is (571)270-5634.  The examiner can normally be reached on 10:00 am - 6:00 pm, Monday - Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on (571)272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT TAVLYKAEV/Primary Examiner, Art Unit 2896